To quash a'capias ad respondendum and an order to hold to bail, in an action for libel, on the ground that the publication is not libelous.
Order to show cause denied October 3, 1893.
*67The publication, was in the Eiimish language, of which the following is a correct translation:
“From the hights of Sirkkapora.
(Meaning thereby the hill or elevated lands of the Tamarack Mining Location.)
“Often we are complaining of miserable times, we. are worrying over our contemptible customs, fearing that the end. of this life is approaching. But the inhabitants of ‘Sirkkapora’ (Meaning the hill or elevated lands of the Tamarack Mining Location where this deponent resides) have at last, during the last week, been freed from such fear by the curious female individual (this deponent meaning), who has drawn everybody’s attention. This curiosity (this deponent meaning), hails from the poor shores of northern Norway, and is known as the very traitor among her own neighbors. (Thereby meaning that this deponent is the most false and treacherous person in said neighborhood.) Last week again she (this deponent meaning) got up her temper in such a shape for reasons unknown, that no one could pass her without being abused. The curiosity (this deponent meaning) was hollering and screaming like a wild beast, and the worst of it is, that she (this deponent meaning) threatens other’s children.
“It is assumed that she has too much of whiskey, or the change of weather has affected her brain (meaning thereby that this deponent had been intoxicated by drinking whiskey, or has become insane).
“Ordinarily she (this deponent meaning) is one of the most famous slanderers of the world. She (this deponent meaning) is commonly known by the name of ‘Punainepuro’ (the red much) (meaning thereby deponent is a contemptible person).
“How she (this deponent meaning) ever got the name, we do not known. Otherwise she (this deponent meaning) is middling high, skinny as a skeleton; her eyes are lustrous as a man-eater’s, and full of fire, the nose (meaning the nose of this deponent) is big as an axe; the mouth (meaning the mouth of this deponent) is broad and wide, and foaming when she (this deponent meaning) is mad, and her chin bones (meaning the chin bones of this deponent) are crooked, and to our horror, she has her abode in the center of our village of Sirkkapora, (meaning the hill or elevated lands of the Tamarack Mining Location).
“The inhabitants of the village of Remla should take her away from us, they already have other similar daughters of Eve.
“The desire that this be published in the Laulelia is unanimous.
“THE INHABITANTS OF SIRKKAPORA.
“(Meaning the inhabitants of the hill or elevated lands of the Tamarack Mining Location.)”